Citation Nr: 0412474	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty in the Army from May 1962 
to May 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which denied service 
connection for a low back disability (including degenerative 
disc disease) and a left knee disability (including 
degenerative arthritis).

Upon consideration of the record, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claims for service connection.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The veteran seeks service connection for low back and left 
knee disabilities.  His service medical records show 
complaints regarding left knee pain on several occasions in 
1963 and a finding of mild back strain in December 1964.  In 
October 2001, he was given a VA examination regarding his 
left knee and lumbar spine.  The examiner diagnosed 
degenerative disc disease of the lumbar spine and mild 
degenerative arthritis of the left knee.  However, the 
examiner failed to address the etiology of these conditions, 
including any possible relationship with the veteran's 
complaints and treatment during service.  In written 
statements submitted to the Board, the veteran's 
representative has requested that a nexus opinion be obtained 
from the examiner, and the Board agrees that such should be 
obtained as part of the VA's duty to assist the veteran with 
his claims.  Any updated treatment records should also be 
obtained.

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment, since active duty and whose 
records are not already in the claims 
folder, concerning low back and left knee 
problems.  The RO should then obtain 
copies of the related medical records.

2.  Thereafter, the RO should return the 
claims file to the examiner who conducted 
the veteran's October 2001 VA 
examination.  Based on review of the 
findings from the October 2001 
examination, review of historical 
records, and medical principles, the 
examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and 
etiology of the current low back and left 
knee disorders, including any 
relationship with the veteran's military 
service.  If the original examiner is 
unavailable, another examiner should be 
asked to provide an opinion regarding 
etiology of the conditions.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for low back and left 
knee disabilities.  If the claims are 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

